Casey, J. (dissenting).
The majority’s reliance upon defendant’s lack of a monopoly over harness racing in this State as the decisive factor in determining whether plaintiffs have causes of action under the principle first advanced in Jacobson v New York Racing Assn. (33 NY2d 144) is misplaced. Indeed, the court in Jacobson, while describing NYRA as having a “virtual monopoly over thoroughbred racing in the State of New York”, recognized that there existed in this State one thoroughbred track not owned by defendant NYRA at which plaintiff Jacobson could continue to ply his trade (Jacobson v New York Racing Assn., supra, p 149). Whether plaintiffs herein have a cause of action should not depend simply on the number of other facilities not owned by defendant; nor is the fact that defendant is a private for-profit corporation relevant. Rather, as the court did in Jacobson, we must focus on the impact that defendant’s action has on plaintiffs’ exercise of the privileges granted by their licenses and on their ability to earn a livelihood at their duly licensed trade.
The number and geographical location of harness tracks throughout the State is restricted by law (L 1940, ch 254, §§ 39, 40, as amd). Plaintiffs’ licenses, duly issued by the New York State Racing and Wagering Board, authorize them to own, train and/or drive harness horses at any of these tracks. Accordingly, defendant’s action in summarily barring plaintiffs from its facility plainly infringes on their licenses to some degree since it precludes them from competing at one of a limited number of facilities, and the only facility in their immediate vicinity.1 Defendant’s action not only has a direct impact on plaintiffs’ ability to ply their duly licensed trade by barring them from the local facility where they have allegedly competed for years, it also has *141an indirect impact since it affects their reputations in the trade, thereby jeopardizing their chances of competing successfully at another facility. Moreover, we see no rational basis for giving the owners, jockeys and trainers of thoroughbred horses a cause of action, while denying the same cause of action to the owners, drivers and trainers of harness horses. Both sports are heavily regulated by the State, and the number of facilities in this State for each sport is severely restricted. From plaintiffs’ point of view, the impact of defendant’s action is virtually the same regardless of whether the number of other facilities is one or seven. Having concluded that defendant is bound by the principle set forth in Jacobson (supra), we find that plaintiffs have asserted cognizable causes of action as discussed below.
In Jacobson (supra), the court dealt only with the plaintiff’s right to maintain an action for damages, since that is what the plaintiff therein sought. Here, however, plaintiffs seek not only monetary relief, but also injunctive relief. The preliminary injunction sought by plaintiffs herein2 may properly issue only where plaintiffs demonstrate “(1) likelihood of [their] ultimate success on the merits; (2) irreparable injury to [them] absent granting of the preliminary injunction; and (3) a balancing of equities” (Albini v Solork Assoc., 37 AD2d 835).
Turning to the first requirement — likelihood of success on the merits, plaintiffs’ affidavits allege that they were excluded from the raceway by defendant for specific reasons recited by plaintiffs which are unrelated to the best interests of racing generally, or that defendant refused to give any reason for its actions. If these allegations are true, plaintiffs have carried their “heavy burden to prove that the [exclusion] was not a reasonable discretionary business judgment, but was activated by motives other than those relating to the best interests of racing generally” (Jacobson v New York Racing Assn., supra, p 150). Defendant’s *142responding affidavits contain no factual allegations contradicting plaintiffs’ allegations. Rather, defendant has merely asserted that in each instance it was exercising reasonable discretionary business judgment motivated by the best interests of racing, but there are no factual allegations providing the basis for this bare legal conclusion. Thus, plaintiffs have made a prima facie showing of their right to relief. Having done so, they have met the requirement that they demonstrate a likelihood of success; the actual proving of their case must be left to the full hearing on the merits (Tucker v Toia, 54 AD2d 322, 326).
As to the second requirement — irreparable injury, it is the general rule that injunctive relief is available only when resort to ordinary remedies would not afford adequate relief (see Gaynor v Rockefeller, 15 NY2d 120). Although plaintiffs may be entitled to money damages (Jacobson v New York Racing Assn., supra), such relief is inadequate. Plaintiffs’ income is not generated from a regular, predictable source such that the damages sustained as a result of their exclusion can be readily ascertained. Rather, their income depends largely upon the results of the races in which their horses compete and upon the size of the purses involved. To say that predicting such results requires a great deal of speculation is to state the obvious. Accordingly, it is unlikely that plaintiffs could ever prove their actual damages, and thus damages do not afford the plain, adequate and complete remedy that would preclude plaintiffs from seeking injunctive relief (compare Cut Corners Corp. v Barterama Corp., 83 AD2d 948, with Stanklus v County of Montgomery, 86 AD2d 908). Moreover, as noted above, the exclusion from defendant’s raceway affects plaintiffs’ reputations in the trade and may infringe to some extent on the State’s licensing power. For these reasons, we conclude that plaintiffs have met their burden of showing irreparable harm.
As to the balancing of the equities, we perceive little harm to defendant from the granting of a preliminary injunction, which will maintain the status quo, in comparison with the substantial harm to plaintiffs if such relief is denied. If defendant has in fact acted in the best interests *143of racing, its proof to that effect can be presented at the full hearing on the merits which should proceed without delay.
Since we have concluded that plaintiffs have asserted a common-law cause of action in accordance with the legal principle articulated in Jacobson v New York Racing Assn. (supra), and that plaintiffs have made the requisite showing for a preliminary injunction under that principle, we need not reach the question of whether defendant’s conduct amounted to State action such that plaintiffs are entitled to injunctive relief under the due process clause of the Federal or State Constitutions. The orders appealed from should be modified accordingly. Finally, defendant correctly argues that an undertaking should have been required in connection with the grant of the preliminary injunction (CPLR 6312, subd [b]). The absence thereof, however, only renders the injunctions voidable; defendant should have applied for undertakings to Special Term or moved there to vacate the injunctions (Duane Sales v Hayes; 87 AD2d 730).
The orders of Special Term should be modified as indicated herein.
Sweeney and Kane, JJ., concur with Yesawich, Jr., J.; Mahoney, P. J., and Casey, J., dissent and vote to modify in an opinion by Casey, J.
Orders reversed, on the law and the facts, without costs, and motions for preliminary injunctions denied.

. Since plaintiffs have not alleged that their exclusion is based on a breach of rules and regulations promulgated by the State Racing and Wagering Board, defendant’s actions do not infringe on the State’s power to license to such an extent that defendant is absolutely prohibited from acting (see Saumell v New York Racing Assn., 86 AD2d 604).


. Defendant’s contention that plaintiffs are not entitled to a preliminary injunction since they did not serve complaints is meritless. The action was properly commenced by service of the summons with notice, and the notices of motion and affidavits are sufficient to establish the right to a preliminary injunction (Fairfield Presidential Assoc. v Pollins, 85 AD2d 653).